Appeal by the defendant from a judgment of the County Court, Suffolk County (Crecca, J.), rendered August 4, 2005, convicting him of assault in the first degree, criminal use of a firearm in the first degree, and petit larceny, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The warrantless entry of the police was appropriate since the individual sharing a motel room with the defendant voluntarily granted the police permission to enter (see People v Forino, 39 AD3d 664 [2007]; People v Brown, 95 AD2d 569, 571 [1983]). Contrary to the defendant’s contention, the evidence failed to demonstrate that this individual’s actions were instigated or supervised by the police (see People v Jean, 13 AD3d 466, 467 [2004]; People v Lewis, 273 AD2d 254, 254-255 [2000]).
The defendant’s remaining contentions need not be reached in light of our determination. Spolzino, J.E, Skelos, Florio and Dickerson, JJ., concur.